DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, an electric vehicle, comprising: a vehicle charging connection unit configured to be connected to an external cable connected to a charger located outside the electric vehicle, the vehicle charging connection unit being disposed in a flow path through which cooling water circulates so as to be cooled by the cooling water; a battery configured to be charged through the vehicle charging connection unit; a pump disposed in the flow path to circulate the cooling water; and a charging control unit configured to determine whether an amount of cooling water is insufficient and to restrict a charging rate of charging power supplied through the vehicle charging connection unit in response to a determination that the amount of cooling water is insufficient.
Regarding claims 2 – 9, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 10, the prior art does not teach or suggest the combination of wherein, inter alia, a cooling method of an electric vehicle that comprises a vehicle charging connection unit connected to an external cable connected to a charger located outside the electric vehicle, a battery configured to be charged through the vehicle charging connection unit, and a pump configured to circulate cooling water to cool the vehicle charging connection unit, the cooling method comprising: determining whether an amount of cooling water is insufficient; and upon determining that the amount of cooling 
Regarding claims 11 – 19, the claims are dependent upon claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/19/2021, with respect to claims 1 – 19 have been fully considered and are persuasive.  The rejection of claims 1 - 19 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859